Citation Nr: 0010570	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to April 1991 
for a right knee disability.  

2.  Entitlement to a rating in excess of 10 percent since 
April 1991 for a right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

4.  Entitlement to a compensable rating for fracture of the 
third and fourth fingers of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to July 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The February 1991 rating decision granted service connection 
for a right knee disability as noncompensable, a left knee 
disability as 10 percent disabling, and fracture of the third 
and fourth fingers of the right hand as noncompensable.  The 
July 1992 rating decision increased the evaluation to 
10 percent for a right knee disability since April 1991.  The 
January 1994 rating decision confirmed the prior rating 
decisions.  

The November 1996 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to April 1991, flexion to extension range of motion 
of the right knee was 5-150 degrees, with additionally 
disabling functional loss and pain.  

2.  Since April 1991, flexion to extension range of motion of 
the right knee has been 12-135 degrees, with additionally 
disabling functional loss and pain.  

3.  Flexion to extension range of motion of the left knee is 
20-115 degrees, with additionally disabling functional loss 
and pain.  

4.  The objective medical evidence does not show recurrent 
subluxation, lateral instability, crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, or 
instability of station of the bilateral knees.  

5.  Range of motion of the third and fourth fingers of the 
right hand permits flexion of the fingertips to touch the 
transverse fold of the palm.  

6.  The objective medical evidence does not show pain, 
crepitation, less or more movement than normal, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, or atrophy of 
disuse in the third and fourth fingers of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent evaluation for a 
right knee disability prior to April 1991.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 
(1999).  

2.  The criteria are met for a 20 percent evaluation for a 
right knee disability since April 1991.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (1999).  

3.  The criteria are met for a 30 percent evaluation for a 
left knee disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, and 5261 (1999).  

4.  The criteria are not met for a compensable rating for 
fracture of the third and fourth fingers of the right hand.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, and 5223 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The November 1981 induction examination report stated that 
the veteran's lower and upper extremities were normal, and no 
pertinent defects or diagnoses were noted.  

In February 1988, the veteran complained of increasing pain 
in both knees that worsened when he squatted or kneeled.  The 
knees had full range of motion and no effusion.  

The veteran received trauma from a hydraulic lift on the 
fingers of the right hand.  The x-ray impression was a 
nondisplaced fracture of the tufts of the distal phalanges of 
the third and fourth digits and an old chip fracture of the 
base of the proximal phalanx of the third digit.  The 
examiner stated that the bony structures of the right hand 
were otherwise intact, and joint spaces were normal.  

In September 1988, the veteran complained of chronic pain of 
both knees, left worse than the right.  He complained of 
popping and giving way.  The impression was a left medial 
meniscal tear and patella femoral arthrosis bilaterally, left 
worse than the right.  The veteran underwent diagnostic 
arthroscopy and partial synovectomy of the left knee in 
October 1988.  The postoperative diagnosis was synovitis 
parapatellar and chondromalacia patella of the left knee.  
About 2 weeks later, the left knee had range of motion of 20-
115 degrees, and there was swelling.  

The November 1988 examiner stated that the veteran needed to 
receive cross training that did not involve excessive 
walking, squatting, or lifting loads.  The veteran had been 
medically restricted from squatting, kneeling, lifting loads 
over 80 pounds, or sitting for long periods of time with his 
knees bent.  The examiner noted that squatting, even with 
loads as light as 40 pounds, continued to cause the veteran 
significant pain in both knees.  There was no effusion or 
pivot shift.  The examiner stated that the veteran's 
degenerative condition was not expected to get better.  The 
November 1988 x-ray impression was a mild diffuse uptake 
involving the left knee most consistent with a generalized 
inflammatory process as in cases of synovitis or arthritis.  

The August 1989 examination report stated that the veteran 
had chronic patellofemoral arthrosis of both knees, 
manifested by pain, swelling, and locking since June 1984.  
The report noted that the third and fourth digits of the 
right hand had been fractured in a hydraulic lift and treated 
with no complications and no sequelae.  

In October 1989, there was no effusion, and the veteran 
reported that his knees did not lock or give way.  In 
November 1989, the veteran reported that his knee gave out 
while running but that he had no pain when walking upstairs.  
In December 1989, the veteran reported that his left knee 
gave out when he got up from bed in the morning and that he 
had instability and pain while walking.  

In January 1990, the bilateral knees had full range of motion 
without pain.  There was no locking or popping.  There was 
crepitus in the right knee.  The January 1990 x-rays were 
entirely unremarkable, and no bony abnormality was 
identified.  The impression was a normal bilateral knee 
series.  In March 1990, the veteran reported having arthritis 
in his hands.  In May 1990, the veteran complained of left 
knee pain.  There was no swelling, redness, or tenderness, 
and the veteran had full range of motion without pain.  

The July 1990 Physical Examination Board report stated that 
the veteran had a history of bilateral chondromalacia patella 
since 1988 and that he continued to have pain with evidence 
of early degenerative osteoarthritis.  The condition was 
progressive and limited the veteran's ability to squat, lift, 
kneel, bend, and run.  The veteran received an honorable 
medical discharge.  

The veteran underwent a VA examination in November 1990.  He 
reported that his knees occasionally gave out and that he had 
fallen.  He had trouble rising after squatting.  There was no 
swelling, redness, deformity, fluid accumulation, stigmata, 
or lateral instability of either knee joint.  Range of motion 
was 5-150 degrees of the right knee and 10-135 degrees of the 
left knee.  The impression included an internal knee problem, 
bilaterally, possible chondromalacia.  With respect to the 
veteran's right hand, the veteran reported minor mobility 
problems with the fingers.  He reported occasional numbness 
but no pain in the long finger.  Range of motion of the 
joints of the long and ring fingers was 90-190 degrees of the 
metacarpal phalangeal joint, 80-185 degrees of the proximal 
interphalangeal joint, and 110-185 degrees of the distal 
interphalangeal joint.  The impression included a normal 
examination of the right long and ring fingers.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1992.  The 
veteran testified that both knees locked and gave out on him, 
the left more than the right, sometimes causing falls when he 
got up from a chair or shifted his weight.  The veteran 
worked at a pipe manufacturing company where he constantly 
had to crawl underneath pipes to measure or weld.  The pipes 
could not be raised to accommodate the veteran because they 
weighed over 30 tons.  Transcript (February 1992), page 2.  
It was difficult for the veteran to rise after squatting or 
kneeling for more than 2 minutes.  He testified that his 
knees had worsened since service.  Transcript (February 
1992), page 3.  The veteran had not seen a doctor for 
treatment of his knees.  On some days, knee pain prevented 
the veteran from running or walking for more than a short 
distance.  He testified that his left knee gave out on him 
after the 45-minute drive to the hearing.  Transcript 
(February 1992), page 5.  The veteran occasionally used 
crutches but did not use a brace or a cane.  Transcript 
(February 1992), page 6.  The veteran was a lead man at work 
who welded, hydrotested, and burned pipes.  After 45 minutes 
of welding, the veteran had trouble gripping the stinger, and 
he sometimes lost strength in his hand or his middle finger 
went numb.  Transcript (February 1992), page 7.  

The veteran underwent a VA examination in April 1992.  The 
veteran worked as a heavy laborer and welder.  His job 
required crawling, and he welded pipe 4 hours of 8.  There 
was no lateral instability on either side.  Range of motion 
was 12-135 degrees in the right knee and 11-118 degrees in 
the left knee.  X-rays of both knees showed no abnormality or 
joint effusion.  The impression included probable 
degenerative arthritis of both knees.  With respect to the 
veteran's right hand, range of motion reached full adduction 
and abduction in opposition of the right thumb.  The right 
index finger lacked 2 cm of reaching the midpalmar flexion 
crease and the heel of the hand.  The long, ring, and small 
fingers reached the midpalmar crease.  X-rays of the right 
hand revealed no acute bone fracture or joint dislocation, 
and no change since the November 1990 examination.  The 
impression included residuals of a fracture of the right 
hand.  

The veteran underwent a VA examination in December 1999.  The 
veteran reported that his knees had progressively worsened.  
Bilateral knee range of motion was 0-140 degrees with no pain 
with range of motion.  There was crepitus over both 
patello/femoral joints and positive patello/femoral 
tenderness.  He had stable knees to varus, valgus, and 
anterior posterior translation.  There was no weakened 
movement, excess fatigability, or incoordination in the 
knees.  The veteran had severe pain upon deep flexion to 
approximately 90 degrees in both knees, which significantly 
affected his work performance as a welder.  He missed 
multiple days of work each month secondary to flare-ups of 
pain from squatting and bending on his knees at work.  The 
veteran stood without difficulty, and walking straight away 
was normal.  X-rays of both knees demonstrated probable mild 
chondromalacia of the right and left patellae, mild bony 
spurring from the patella, and no evidence of fracture or 
subluxation.  The examiner stated that the x-rays of the 
knees were within normal limits.  

With respect to the fingers on the right hand, the veteran 
reported decreased sensation and numbness in the radial two 
fingers and the thumb intermittently, greatest when he had to 
squeeze his blowtorch for long periods of time.  The veteran 
reported that he did not weld often.  However, after welding 
for longer than an hour, he might have a cramping painful 
sensation in the left and the right forearms but no numbness 
or tingling in the fingers or clear loss of strength.  
However, he reported trouble holding things and having a weak 
grip at times.  Physical examination of the right hand was 
normal without any deformity.  There was no tenderness in the 
third or fourth fingers.  The veteran had normal range of 
motion in all phalanges and metacarpal phalangeal joints.  
Hand responses were symmetrically intact.  Evaluation of 
intrinsic musculature of the hands, with emphasis on the 
median and ulnar innervation patterns, revealed no 
abnormality, involuntary movements, cramps, or sustained 
posture.  Strength was symmetrically normal, and there was no 
atrophic abnormality.  There was no evidence of neuropathy of 
either hand.  The impression included status post multiple 
fractures of the right middle and long finger, healed without 
symptoms except for a small chip avulsion which was most 
likely a fibrous union and did not cause the current 
symptoms, and chondromalacia bilaterally.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45(f) (1999).  

Recurrent subluxation or lateral instability of the knee 
warrants a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Removal of symptomatic semilunar cartilage warrants to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
assigned a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating, extension to 15 degrees warrants a 20 percent rating, 
extension to 20 degrees warrants a 30 percent rating, 
extension to 30 degrees warrants a 40 percent rating, and 
extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  See 38 C.F.R. 
§ 4.71a (1999).  

Favorable ankylosis of two digits, the middle and ring 
fingers, of the major hand warrants a 10 percent evaluation.  
The rating for Diagnostic Code 5223 applies to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches of the transverse fold of the palm.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claims for ratings in excess of the current 
evaluations are well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  


The claim of entitlement to a compensable rating for
the right knee disability prior to April 1991

A rating is not available under the criteria of Diagnostic 
Code 5257 because the objective medical evidence did not show 
recurrent subluxation or lateral instability of the right 
knee prior to April 1991.  Although the veteran complained of 
instability or his knee giving way in September 1988 and 
December 1989, examiners noted that there was no valgus or 
varus in June 1984 and no lateral instability in November 
1990.  Accordingly, a rating is not available under 
Diagnostic Code 5257 for the period prior to April 1991.  

A 10 percent rating is warranted for the right knee 
disability prior to April 1991 under the criteria of 
Diagnostic Code 5261.  The most limited range of motion of 
the right knee from July 1990 to April 1991 was 5-150 degrees 
in November 1990.  Thus, the veteran could bend his right 
knee to 150 degrees rather than to the normal 140 degrees and 
straighten his right leg to 5 degrees under the horizontal 
rather than to the horizontal.  Thus, the veteran was able to 
bend his right knee well past the 45 degrees limitation 
required for a 10 percent rating under Diagnostic Code 5260, 
and limitation of extension to 5 degrees was initially 
entitled to a noncompensable evaluation.  Consideration of 
additionally disabling functional loss and pain supported an 
increased rating to 10 percent.  The veteran experienced 
interference with sitting, standing, and weight-bearing 
because he was restricted from squatting, kneeling, lifting 
loads over 40 pounds, or sitting for long periods of time 
with his knees bent.  The veteran reported that he could not 
run or walk very far.  He found it difficult to rise after 
squatting or kneeling at work for more than 2 minutes.  He 
consistently reported pain in his knees to examiners.  A 
rating higher than 10 percent was not warranted because the 
objective medical evidence prior to April 1991 did not show 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, or instability of station.  
Accordingly, an increased rating of 10 percent is warranted 
for limitation of motion under Diagnostic Code 5261 prior to 
April 1991.  

A rating is not available under the criteria of Diagnostic 
Codes 5003 and 5010 because limitation of motion is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  


The claim of entitlement to a rating in excess of 10 percent 
for
a right knee disability since April 1991

A rating is not available under the criteria of Diagnostic 
Code 5257 because the objective medical evidence did not show 
recurrent subluxation or lateral instability of the right 
knee since April 1991.  Although the veteran complained of 
his knee giving way in February 1992, examiners noted that 
there was no lateral instability in April 1992 and that the 
veteran had stable knees in December 1999.  Accordingly, a 
rating is not available under Diagnostic Code 5257 for the 
period since April 1991.  

The most limited range of motion of the right knee since 
April 1991 was 12-135 degrees in April 1992.  Thus, the 
veteran could bend his right knee to 135 degrees rather than 
to the normal 140 degrees and straighten his right leg to 12 
degrees under the horizontal rather than to the horizontal.  
The veteran was able to bend his right knee well past the 30 
degrees limitation required for a 20 percent rating under 
Diagnostic Code 5260.  However, limitation of extension to 12 
degrees fell between the 10 degrees required for a 10 percent 
evaluation and the 15 degrees required for a 20 percent 
evaluation.  In this case, the veteran will receive the 
benefit of the doubt because additionally disabling 
functional loss and pain, discussed above, supported an 
increased rating to 20 percent.  A rating higher than 20 
percent was not warranted because the objective medical 
evidence since April 1991 did not show crepitation, less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, or instability of station.  

A rating is not available under the criteria of Diagnostic 
Codes 5003 and 5010 because limitation of motion is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  


The claim of entitlement to a rating in excess of 10 percent 
for a left knee disability.

A rating is not available under the criteria of Diagnostic 
Code 5257 because the objective medical evidence did not show 
recurrent subluxation or lateral instability of the left 
knee.  Although the veteran complained of instability or his 
knee giving way in September 1988, December 1989, and 
February 1992, examiners noted that there was no valgus or 
varus in June 1984 or December 1999 and no lateral 
instability in November 1990 or April 1992.  Accordingly, a 
rating is not available under Diagnostic Code 5257.  

A rating is not available under the criteria of Diagnostic 
Code 5258.  A single mention of effusion appeared in June 
1984 prior to the October 1988 arthroscopy of the left knee.  
Although the veteran reported frequent episodes of locking 
and pain, the objective medical evidence did not reveal a 
dislocated left semilunar cartilage or any evidence of 
effusion after the arthroscopy.  Accordingly, a rating is not 
available under Diagnostic Code 5258.  

Although the veteran underwent an arthroscopy of the left 
knee in October 1988, a rating higher than 10 percent is not 
available under Diagnostic Code 5259.  

The most limited range of motion of the left knee was 20-115 
degrees in September 1988.  Thus, the veteran could bend his 
left knee to 115 degrees rather than to the normal 140 
degrees and straighten his left leg to 20 degrees under the 
horizontal rather than to the horizontal.  Although the 
veteran was able to bend his left knee well past the 30 
degrees limitation required for a 20 percent rating under 
Diagnostic Code 5260, limitation of extension to 20 degrees 
warranted a 30 percent rating under Diagnostic 5261.  
Consideration of additionally disabling functional loss and 
pain, discussed above, further supported an increased rating 
to 30 percent.  A rating higher than 30 percent was not 
warranted because the objective medical evidence did not show 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, or instability of station.  

A rating is not available under the criteria of Diagnostic 
Codes 5003 and 5010 because limitation of motion is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  


The claim of entitlement to a compensable rating for 
fractures of 
the third and fourth fingers of the right hand.

A compensable rating is not warranted under the criteria of 
Diagnostic Code 5223 because limitation of motion of less 
than 1 inch in either direction is not considered disabling.  
In this case, the veteran's range of motion permitted flexion 
of the fingertips well within 2 inches of the transverse fold 
of the palm because in April 1992, the middle and ring 
fingers touched the midpalmar crease.  The middle and ring 
fingers were normal in November 1990, and in December 1999, 
the veteran had a normal range of motion in all phalanges and 
metacarpal phalangeal joints.  Physical examination in 
December 1999 revealed a normal right hand with no evidence 
of deformity, atrophic abnormality, or neuropathy, except for 
a small chip avulsion that did not cause the veteran's 
current symptoms.  

Consideration of additionally disabling functional loss and 
pain further supported continuation of a noncompensable 
rating.  In February 1992, the veteran reported occasional 
loss of strength in his hand and numbness in the middle 
finger after 45 minutes of holding the stinger for welding.  
However, the veteran told the December 1999 examiner that he 
did not often weld.  The evidence also did not show pain, 
crepitation, less or more movement than normal, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, or atrophy of 
disuse related to the middle and ring fingers of the right 
hand.  Accordingly, a compensable rating is not warranted 
under the criteria of Diagnostic Code 5223.  


Extraschedular rating

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The veteran reported multiple 
days missed from work because of his knee problems, and the 
December 1999 examiner stated that pain upon deep knee 
flexion affected his work as a welder.  Nonetheless, the 
veteran has successfully maintained a job as a lead man with 
the pipe company for at least 7 years, and in December 1999, 
he indicated that he does not often weld anymore.  He further 
testified that he crawls under pipes at work, and he reported 
working 8 hours days.  The evidence does not show that the 
service-connected disabilities markedly interfere with 
employment or cause frequent hospitalizations.  Accordingly, 
an extraschedular rating is not warranted.  





ORDER

Entitlement to a 10 percent evaluation is granted for a right 
knee disability prior to April 1991, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a 20 percent evaluation is granted for a right 
knee disability since April 1991, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to a 30 percent evaluation is granted for a left 
knee disability, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to a compensable rating for fracture of the third 
and fourth fingers of the right hand is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


